
	
		I
		112th CONGRESS
		2d Session
		H. R. 6247
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Hastings of
			 Washington introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect the Federal Columbia River Power System, Power
		  Marketing Administration customers, and Bureau of Reclamation dams and other
		  facilities and to promote new Federal and other hydropower
		  generation.
	
	
		1.Short titleThis Act may be cited as the
			 Saving Our Dams and New Hydropower
			 Development and Jobs Act of 2012.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Bureau of Reclamation conduit hydropower.
				Sec. 5. Transparency and reporting.
				Sec. 6. Non-Federal contributions to Bureau of Reclamation and
				Power Marketing Administration infrastructure.
				Sec. 7. Advancing hydropower through new water
				storage.
				Sec. 8. Prohibitin harmful spills at Bureau of Reclamation and
				other Federal dams.
				Sec. 9. Protecting electricity rights-of-way on Federal
				lands.
				Sec. 10. Federal funding prohibition on Power Marketing
				Administration memorandum.
				Sec. 11. Federal funding prohibitions on Federal dam
				removal.
				Sec. 12. Federal funding prohibitions on dam removal
				mitigation.
				Sec. 13. Federal funding prohibitions on nongovernmental
				organizations.
				Sec. 14. Departments of the Interior and Commerce conditions
				and recommendations.
			
		3.FindingsCongress finds the following:
			(1)Hydropower is the
			 most abundant source of clean, renewable energy in the United States.
			(2)All Federal hydropower facilities,
			 including Bureau of Reclamation dams, provide renewable and emissions-free
			 energy to rural and urban communities, accounting for half of the
			 hydroelectricity produced in the Nation.
			(3)Non-Federal
			 hydropower facilities, many of which are located on Federal lands, provide the
			 other half of this clean energy.
			(4)Federal and
			 non-Federal hydropower account for nearly 7 percent of the electricity
			 generated in the United States, avoiding approximately 200,000,000 annual
			 metric tons of carbon emissions.
			(5)Existing Federal
			 and non-Federal hydropower facilities are subject to litigation, judicial
			 orders, and regulations that seek to diminish this resource.
			(6)Potential exists
			 to develop new hydropower facilities and jobs related to construction and
			 operation of these facilities.
			(7)It is in the
			 Nation’s economic and environmental interest to protect existing hydropower
			 resources and promote new development.
			4.Bureau of
			 Reclamation conduit hydropowerSection 9(c) of the Reclamation Project Act
			 of 1939 (43 U.S.C. 485h(c)) is amended—
			(1)by striking
			 The Secretary is authorized to enter into contracts to furnish
			 water and inserting:
				
					(1)The Secretary is authorized to enter into
				contracts to furnish
				water
					;
			(2)by striking
			 (1) shall and inserting (A) shall;
			(3)by striking
			 (2) shall and inserting (B) shall;
			(4)by striking
			 respecting the terms of sales of electric power and leases of power
			 privileges shall be in addition and alternative to any authority in existing
			 laws relating to particular projects and inserting respecting
			 the sales of electric power and leases of power privileges shall be an
			 authorization in addition to and alternative to any authority in existing laws
			 related to particular projects, including small conduit hydropower
			 development; and
			(5)by adding at the
			 end the following:
				
					(2)When carrying out
				this subsection, the Secretary shall first offer the lease of power privilege
				to an irrigation district or water users association operating the applicable
				transferred work, or to the irrigation district or water users association
				receiving water from the applicable reserved work. The Secretary shall
				determine a reasonable timeframe for the irrigation district or water users
				association to accept or reject a lease of power privilege offer.
					(3)The National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to
				small conduit hydropower development, excluding siting of associated
				transmission on Federal lands, under this subsection.
					(4)The Power
				Resources Office of the Bureau of Reclamation shall be the lead office of small
				conduit hydropower policy and procedure-setting activities conducted under this
				subsection.
					(5)Nothing in this
				subsection shall obligate the Western Area Power Administration, the Bonneville
				Power Administration, or the Southwestern Power Administration to purchase or
				market any of the power produced by the facilities covered under this
				subsection and none of the costs associated with production or delivery of such
				power shall be assigned to project purposes for inclusion in project
				rates.
					(6)Nothing in this
				subsection shall alter or impede the delivery and management of water by Bureau
				of Reclamation facilities, as water used for conduit hydropower generation
				shall be deemed incidental to use of water for the original project purposes.
				Lease of power privilege shall be made only when, in the judgment of the
				Secretary, the exercise of the lease will not be incompatible with the purposes
				of the project or division involved, nor shall it create any unmitigated
				financial or physical impacts to the project or division involved. The
				Secretary shall notify and consult with the irrigation district or legally
				organized water users association operating the transferred work in advance of
				offering the lease of power privilege and shall prescribe such terms and
				conditions that will adequately protect the planning, design, construction,
				operation, maintenance, and other interests of the United States and the
				project or division involved.
					(7)Nothing in this
				subsection shall alter or affect any existing agreements for the development of
				conduit hydropower projects or disposition of revenues.
					(8)Revenues derived
				from the lease of power privilege under this subsection shall be applied as
				follows:
						(A)First against
				reimbursable construction costs allocated to power.
						(B)Then for use to
				repair or rehabilitate the facility from which such power is derived.
						(C)The remainder,
				after application under subparagraphs (A) and (B) shall be used to construct
				any new storage at the project from which such power is derived. No funding
				under this subparagraph shall be used for studying new storage.
						(9)In this
				subsection:
						(A)ConduitThe
				term conduit means any Bureau of Reclamation tunnel, canal,
				pipeline, aqueduct, flume, ditch, or similar manmade water conveyance that is
				operated for the distribution of water for agricultural, municipal, or
				industrial consumption and not primarily for the generation of
				electricity.
						(B)Irrigation
				districtThe term irrigation district means any
				irrigation, water conservation or conservancy district, multicounty water
				conservation or conservancy district, or any separate public entity composed of
				two or more such districts and jointly exercising powers of its member
				districts.
						(C)Reserved
				workThe term reserved work means any conduit that
				is included in project works the care, operation, and maintenance of which has
				been reserved by the Secretary, through the Commissioner of the Bureau of
				Reclamation.
						(D)Transferred
				workThe term transferred work means any conduit
				that is included in project works the care, operation, and maintenance of which
				has been transferred to a legally organized water users association or
				irrigation district.
						(E)SecretaryThe
				term Secretary means the Secretary of the Interior.
						(F)Small conduit
				hydropowerThe term small conduit hydropower means a
				facility capable of producing 5 megawatts or less of electric
				capacity.
						.
			5.Transparency and
			 reporting
			(a)Information
			 included in monthly billing to power customersThe Administrators of each of the
			 Bonneville Power Administration, the Western Area Power Administration, the
			 Southwestern Power Administration, and the Southeastern Power Administration
			 shall include in monthly billings sent to each of their power customers
			 information estimating and reporting the costs of the customer’s share of the
			 direct and indirect costs incurred by the administration related to compliance
			 with any Federal environmental laws impacting the conservation of fish and
			 wildlife considered by the Administrator concerned, at that Administrator’s
			 sole discretion after consultation with consumers, to be relevant.
			(b)Direct
			 CostsDirect costs reported under this subsection shall include
			 Federal agency obligations related to costs of studies; capital, operation,
			 maintenance, and replacement costs; and staffing costs.
			(c)Indirect
			 CostsIndirect costs reported under this subsection shall include
			 foregone generation and replacement power costs, including the net costs of any
			 transmission.
			(d)CoordinationThe Commissioner of the Bureau of
			 Reclamation and the head of any other affected Federal agency shall assist the
			 Administrators with the identification of the costs.
			(e)ReportNo later than January 30 of each year, each
			 of the Administrators referred to in subsection (a), in coordination with the
			 Bureau of Reclamation and other affected Federal agencies, shall provide an
			 annual report to the appropriate committees of the House of Representatives and
			 the Senate estimating the total of the direct and indirect costs incurred by
			 the administration related to compliance with any Federal environmental laws
			 impacting the conservation of fish and wildlife, the sources of replacement
			 power, and costs related to integrating wind energy resources considered by the
			 Administrator concerned, at that Administrator’s sole discretion after
			 consultation with consumers, to be relevant.
			6.Non-Federal
			 contributions to Bureau of Reclamation and Power Marketing Administration
			 infrastructureThe Act of May
			 9, 1938 (43 U.S.C. 392a), is amended as follows:
			(1)By striking
			 has been made by law or contract and all that follows through
			 such project: and inserting is made by law or contract
			 for the use of such revenues to repay funds contributed by users of water or
			 power to benefit such project:.
			(2)By striking
			 General Treasury as miscellaneous receipts and
			 inserting reclamation fund, except as otherwise specifically provided by
			 law.
			7.Advancing
			 hydropower through new water storageThe Secretary of the Interior, acting
			 through the Commissioner of the Bureau of Reclamation, may hereafter partner or
			 enter into an agreement with local joint power authorities formed pursuant to
			 State law by irrigation districts and other local water districts and local
			 governments, to complete planning and feasibility studies authorized by
			 Congress for water storage projects. A project under this section is authorized
			 for construction only if no Federal funds are used for financing, constructing,
			 or operating the project and if the project, when constructed, will produce
			 hydropower.
		8.Prohibiting
			 harmful spills at Bureau of Reclamation and other Federal damsThe Bureau of Reclamation and other Federal
			 agencies shall not bypass hydroelectric turbines if a State in which the
			 affected facilities has declared a drought emergency or if any Federal agency
			 finds that such bypass could result in harming endangered fish by any means
			 unless such bypasses are necessary for flood control purposes.
		9.Protecting
			 electricity rights-of-way on Federal landsIf an electricity right-of-way holder,
			 including a Power Marketing Administration, on Forest Service or Bureau of Land
			 Management lands applies to remove insect-infected trees or other hazardous
			 fuels within 500 feet of the right-of-way, the project or activity is
			 categorically excluded from the requirement to prepare an environmental
			 assessment or an environmental impact statement under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), so long as the
			 project or activity is otherwise conducted consistently with agency and
			 departmental procedures and the applicable land and resource management plan or
			 land-use plan.
		10.Federal funding
			 prohibition on Power Marketing Administration memorandumNo Federal funds, including funds derived
			 from Power Marketing Administration customer revenues, shall be used to
			 implement a new program, new project, new activity, or other new action
			 required by or proposed in the memorandum from Steven Chu, Secretary of Energy,
			 to the Power Marketing Administrators with the subject line Power
			 Marketing Administrations’ Role and dated March 16, 2012, until—
			(1)the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate receive a report containing a legal analysis performed by the
			 appropriate Federal agency that justifies the existing and proposed statutory
			 authorities necessary to implement every program, project, activity, and other
			 action required or proposed by the memorandum; and
			(2)the authority for
			 the program, project, activity, or other action to be so funded has been
			 authorized—
				(A)as documented in
			 the report required under paragraph (1); or
				(B)by a Federal law
			 enacted after the issuance of that report.
				11.Federal funding
			 prohibitions on Federal dam removalFederal funding shall not be used to remove,
			 partially remove, or breach, or study the removal, partial removal, or
			 breaching of any Federal or non-Federal hydroelectric-producing dam unless
			 explicitly authorized by Congress.
		12.Federal funding
			 prohibitions on dam removal mitigationFederal funding or funding from
			 congressionally chartered organizations that provide grants impacting Federal
			 land and fish and wildlife shall not be used for mitigation activities carried
			 out by Federal or non-Federal entities related to hydroelectric-producing dam
			 removal unless explicitly authorized by Congress.
		13.Federal funding
			 prohibitions on nongovernmental organizations
			(a)Prohibition on
			 fundingFederal agencies or
			 congressionally chartered organizations that provide grants impacting Federal
			 land and fish and wildlife shall not fund any nongovernmental organization that
			 is involved in or that was involved in certain litigation at any time during
			 the 10 years immediately before the funding would otherwise be provided.
			(b)DefinitionsFor
			 the purposes of this section—
				(1)the term
			 certain litigation means litigation against the Federal Government
			 that requests, urges, or otherwise attempts or if successful would result in
			 hydroelectric producing dam removal, partial removal, breaching, or reoperation
			 that would negatively impact the generation of hydropower; and
				(2)the term
			 involved in includes a party to litigation, a person on behalf of
			 whom litigation is initiated, settled, or otherwise instigated, and an attorney
			 or law firm to whom or on behalf of whom attorneys fees will be paid as a
			 result of the litigation.
				14.Departments of the
			 Interior and Commerce conditions and recommendations
			(a)DefinitionsIn
			 this section:
				(1)CommissionThe term Commission means the
			 Federal Energy Regulatory Commission.
				(2)ConditionThe term condition
			 means—
					(A)a condition to a license for a project on a
			 reservation deemed necessary by a consulting agency for the purpose of the
			 first proviso of section 4(e) of the Federal Power Act (16 U.S.C. 797(e));
			 or
					(B)a requirement relating to the construction,
			 maintenance, or operation of a fishway prescribed by a consulting agency for
			 the purpose of the first sentence of section 18 of the Federal Power Act (16
			 U.S.C. 811).
					(3)Consulting
			 agencyThe term consulting agency means—
					(A)in relation to a
			 condition described in paragraph (2)(A), the Federal agency with responsibility
			 for supervising the reservation; and
					(B)in relation to a
			 requirement described in paragraph (2)(B), the Secretary of the Interior or the
			 Secretary of Commerce, as appropriate.
					(4)Proposed license
			 applicantThe term
			 proposed license applicant means a person, State, or municipality
			 that is engaging in activities in preparation for filing an application for a
			 license under section 4 of the Federal Power Act (16 U.S.C. 797).
				(5)ReservationThe
			 term reservation has the meaning given the term
			 reservations in section 3 of the Federal Power Act (16 U.S.C.
			 796).
				(6)Person; State;
			 municipalityThe terms
			 person, State, and municipality have the
			 meanings given those terms in section 3 of the Federal Power Act (16 U.S.C.
			 796).
				(b)Submission of
			 recommendations prior to filing of applicationIf a consulting agency makes any
			 recommendation to a proposed license applicant prior to such license applicant
			 filing a license application under part I of the Federal Power Act (16 U.S.C.
			 792 et seq.) with the Commission, the consulting agency shall submit such
			 recommendation to the Commission not later than 30 days after making such
			 recommendation.
			(c)Factors To be
			 considered
				(1)In
			 generalIn deeming necessary or prescribing a condition, a
			 consulting agency shall take into consideration—
					(A)the impacts of the
			 condition on—
						(i)the cost of the
			 project;
						(ii)electric
			 generation capacity and system reliability;
						(iii)air quality
			 (including consideration of the impacts on greenhouse gas emissions);
			 and
						(iv)drinking water
			 supply, flood control, irrigation, navigation, and recreational water supply;
			 and
						(B)compatibility with
			 other conditions to be included in the license, including mandatory conditions
			 of other agencies, if available.
					(2)Documentation
					(A)In
			 generalIn the course of the
			 consideration of factors under paragraph (1), a consulting agency shall create
			 written documentation detailing, among other pertinent matters, all proposals
			 made, comments received, facts considered, and analyses made regarding each of
			 those factors sufficient to demonstrate that each of the factors was given full
			 consideration in deeming necessary or prescribing the condition to be submitted
			 to the Commission.
					(B)Submission to
			 the CommissionA consulting agency shall include the
			 documentation created under subparagraph (A) in its submission of a condition
			 to the Commission.
					(d)Relationship to
			 impacts on reservationIn the
			 case of a condition deemed necessary by a consulting agency for the purpose of
			 the first proviso of section 4(e) of the Federal Power Act (16 U.S.C. 797(e)),
			 if the Commission determines such condition is not directly and reasonably
			 related to the impacts of the project within the reservation, such condition
			 shall not be included in any license issued by the Commission.
			
